Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 6-8, 12-13, 21 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Pre-Grant Publication US 2008/0222159 to Aranha et al. (hereinafter Aranha).

 	As to claims 1, 8 and 21, Aranha discloses a method comprising:
 	changing a state at a first device in a virtual stack forwarding (VSF) stack topology, wherein each device in the VSF stack topology has a synchronized state in a corresponding local database storing state and configuration for the device (Aranha;  Fig. 1A; [0069] discloses an update (=change state) at a client device (=a first device). Fig.1A shows a VSF stack topology. [0071] discloses By writing through updates 175 from the active node to the standby node, from the standby node to database 110, and from one or both of the active node and the standby node to the replica nodes, all of the nodes and database 110 are kept synchronized);
 	transmitting, from the first device, the changed state to a commander node of the VSF stack topology (Aranha; Fig.1A; [0069]; [0077] discloses Updates from clients  go to the active node (=commander node) as illustrated in FIG. 1A. Updates are used by the active node to update the respective database of the active node);
 	committing, by the commander node, the changed state to a first local database of the commander node (Aranha; Fig.1A; [0069] discloses Updates from clients  go to the active node (=commander node) as illustrated in FIG. 1A. Updates are used by the active node to update the respective database of the active node);
 	transmitting, by the commander node, the changed state to a root node of the VSF stack topology (Aranha; Fig.1A; [0069]-[0070] discloses active node transmits the update to a standby node (=root node);
 	committing, by the root node, the changed state to a second local database of the root node (Aranha; [0070] discloses updates are used by the standby node to update a respective database of the standby node) ; and
 	propagating, by the root node, the changed state throughout the VSF stack topology (Aranha; Abstract; [0070]; [0099]  discloses Updates applied to the primary database are autorefreshed to the active node and written through by the active node to the standby node which propagates the updates to the replica nodes). 

	As to claims 6, 12 and 25,  the rejection of claim 1 as listed above is incorporated herein. In addition Aranha discloses 
 	determining, by the first device, to not commit the state change to a first device local database before transmitting the changed state to the commander node (Aranha; [0077]; [0079]); and 	committing, by the first device, the state change to the first device local database after receiving the state change via the propagation throughout the VSF stack topology originated by the root node (Aranha; [0077]; [0079]).

	As to claims 7, 13 and 26,  the rejection of claim 1 as listed above is incorporated herein. In addition Aranha discloses wherein the first device is the root node, the method comprising:
 		determining, by the first device, to not commit the state change to a first device local database before transmitting the changed state to the commander node (Aranha; [0078]; [0079]); and
 		committing, by the first device, the state change to the first device local database after receiving the state change from the commander node (Aranha; [0078]; [0079]). 


Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 2-5, 9-11 and 22-24 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2008/0222159 to Aranha et al. (hereinafter Aranha) in view of U.S.  Pre-Grant Publication US 2014/0236894 to Hoffman et al. (hereinafter Hoffman)
	
 	As to claims 2, 9 and 22, Aranha discloses a commander node and standby node wherein VSF stach has been split into multiple active fragments. Aranha fails to discloses a second device wherein VSF stach has been split into multiple active fragments and the fragment includes the second device and does not include both the commander node and the standby node. However, Hoffman discloses 
 	   detecting, at a second device, that a VSF stack has been split into multiple active fragments, wherein the second device is not one of the commander node or a standby node of the VSF stack and a first multiple active fragment includes the second device and does not include both the commander node and the standby node (Hoffman; Fig.3 shows a node 102-2 (=second node) wherein VSF stack has been split into multiple active fragments. Fig.3 shows 102-2 is not one of the 304 (=commander node) or 102-1 (=standby node). Fig.3 shows multiple connections  between 102-2 and 102-3 to 102-N).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to support more nodes in a particular location and thus provide a QoS.  

 	As to claim 3, the rejection of claim 2 as listed above is incorporated herein. In addition Aranha-Hoffman discloses selecting, by one of the devices in the first multiple active fragment, a new commander node and a new standby node (Aranha; [0037])  

 	As to claims 4, 10 and 23, the rejection of claim 1 as listed above is incorporated herein. In addition Aranha-Hoffman discloses wherein the VSF stack topology is arranged as a binary tree and propagating the changed state through the VSF stack topology comprises
Aranha; Abstract; [0069]-[0070]);
 		committing, by each child node, the changed state to a local database of each child node Aranha; Abstract; [0069]-[0070]);
 		transmitting, by the child node, the changed state to a subsequent child node (Hoffman; Fig.3; [0024] shows and discloses nodes 102-3 to 102-N corresponds to subsequent child nodes); and
 	committing, by the subsequent child node, to a local database of each subsequent child node (Hoffman; Fig.3; [0024] shows and discloses nodes 102-3 to 102-N corresponds to subsequent child nodes. one or more processors can also be associated with each node 102.  Instructions for creating an instance of a synchronization database may be stored in the memory, and v the one or more processors can execute these instructions to create one or more instances of a synchronization database at each node 102).

	As to claims 5, 11 and 24 the rejection of claim 4 as listed above is incorporated herein. In addition Aranha-Hoffman discloses wherein a device other than the commander node of the VSF stack topology is the root node of the binary tree (Aranha; [0035] discloses one active node and two standby nodes means a device other than the commander node of the VSF stack topology is the root node of the binary tree)  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478